362 U.S. 607 (1960)
WILDE
v.
WYOMING ET AL.
No. 645, Misc.
Supreme Court of United States.
Decided May 16, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF WYOMING.
Petitioner pro se.
Norman B. Gray, Attorney General of Wyoming, and W. M. Haight, Deputy Attorney General, for respondents.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. In petitions for writs of habeas corpus, filed with the Second Judicial District Court of the State of Wyoming and with the Wyoming Supreme Court, the petitioner alleged, among other grounds for relief, that his plea of guilty to second degree murder in December 1945, upon which he received a life sentence, was induced when he "had no counsel present" and that the prosecutor wilfully suppressed the testimony of two eyewitnesses to the alleged crime which would have exonerated the petitioner. It does not appear from the record that an adequate hearing on these allegations was held in the District Court, or any hearing of any nature in, or by direction of, the Supreme Court. We find nothing in our examination of the record to justify the denial of hearing on these allegations. The judgment is therefore vacated and the case is remanded for a hearing thereon. Pennsylvania ex rel. Herman v. Claudy, 350 U.S. 116; Sublett v. Adams, 362 U.S. 143.